


Exhibit 10.13.5
THIRD MODIFICATION TO AMENDED AND RESTATED LOAN AGREEMENT






THIS THIRD MODIFICATION TO AMENDED AND RESTATED LOAN AGREEMENT (the
"Modification Agreement") is made and entered into as of October 20, 2015 by and
among FIRST TENNESSEE BANK NATIONAL ASSOCIATION, a national banking association
with an office in Chattanooga, Tennessee, as Administrative Agent (“Agent”), and
Lender, and the other Lenders party hereto (all of the Lenders are collectively
referred to herein as the "Lenders"), and CBL & ASSOCIATES LIMITED PARTNERSHIP,
as the Borrower, CBL & ASSOCIATES PROPERTIES, INC., as the Parent, the latter
solely for the limited purposes set forth in Section 13.22 of the Amended and
Restated Loan Agreement dated February 22, 2013, among the Borrower, the Parent,
the Agent and the Lenders, as amended on December 16, 2013 and on January 16,
2015, and as it may be further amended from time to time (collectively, the
"Loan Agreement").
WHEREAS, the Lenders have heretofore made a revolving credit loan as of February
22, 2013, to the Borrower in the principal amount of One Hundred Million and
NO/100 Dollars ($100,000,000.00) (the "Revolving Loan") pursuant to the Loan
Agreement and as evidenced by Revolving Credit Notes dated as of February 22,
2013, to each of the Lenders in the amount of each Lender’s Pro Rata Share (as
defined in the Loan Agreement), as amended from time to time (the "Notes"); and
WHEREAS, the Borrower has requested an extension of the maturity date of the
Revolving Loan and certain other changes and the Lenders are willing to allow
such changes, but only upon the terms and conditions hereinafter described.
NOW, THEREFORE, in consideration of the premises, the continued extension of
credit, and other good and valuable consideration, Borrower, Agent and Lenders
agree as follows, to-wit:
1.Capitalized terms as used herein shall have the same meaning as contained in
the Loan Agreement unless a different definition is provided herein.
2.Borrower shall execute and deliver to each Lender an amended and restated
Revolving Credit Note reflecting the extended maturity date.
3.The Loan Agreement is hereby amended as follows:
(a)    In Section 1.1, the definition of "Applicable Facility Fee" is deleted
and the following is substituted in lieu thereof:
“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin to Revolving Loan” is
determined in accordance with the definition thereof upon the occurrence of a
Credit Rating Election Event:

1







--------------------------------------------------------------------------------








Level
Annual Facility Fee (to be paid quarterly)
1
0.125%
2
0.150%
3
0.200%
4
0.250%
5
0.300%



Any change in the applicable Level at which the Applicable Margin to Revolving
Loan is determined shall result in a corresponding and simultaneous change in
the Applicable Facility Fee. The provisions of this definition shall be subject
to Section 2.4.(d).


(b)    In Section 1.1, the definition of "Applicable Margin to Revolving Loan"
is deleted and the following is substituted in lieu thereof:


The Applicable Margin to Revolving Loan shall mean the percentage rate set forth
in the table below corresponding to the level (each, a “Level”) into which the
Borrower’s Credit Rating then falls:
Level
Credit Rating
Applicable Margin
(per annum)
1
A-/A3 or better
0.875%
2
BBB+/Baa1
0.925%
3
BBB/Baa2
1.00%
4
BBB/Baa3
1.20%
5
Lower than BBB-/Baa3
1.55%



Any change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 9.4.(l) that the
Borrower’s Credit Rating has changed; provided,

2







--------------------------------------------------------------------------------




however, if the Borrower has not delivered the notice required by such Section
but the Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware that the Borrower’s Credit Rating
has changed. During any period for which the Borrower has received three Credit
Ratings which are not equivalent, the Applicable Margin to Revolving Loan will
be determined by (a) the highest Credit Rating if the highest Credit Rating and
the second highest Credit Rating differ by only one Level or (b) the average of
the two highest Credit Ratings if they differ by two or more Levels (unless the
average is not a recognized Level, in which case the Applicable Margin to
Revolving Loan will be based on the Credit Rating one Level below the Level
corresponding to the highest Credit Rating). During any period for which the
Borrower has received only two Credit Ratings and such Credit Ratings are not
equivalent, the Applicable Margin to Revolving Loan will be determined by (i)
the highest Credit Rating if they differ by only one Level or (ii) the average
of the two Credit Ratings if they differ by two or more Levels (unless the
average is not a recognized Level, in which case the Applicable Margin to
Revolving Loan will be based on the Credit Rating one Level below the Level
corresponding to the higher Credit Rating). During any period for which the
Borrower has received no Credit Rating from Fitch, if the Borrower also ceases
to have a Credit Rating from one of S&P or Moody’s, then the Applicable Margin
to Revolving Loan shall be determined based on the remaining such Credit Rating.
Notwithstanding any Credit Rating from Fitch, during any period in which neither
S&P nor Moody’s has provided a Credit Rating corresponding to Level 4 or better
to the Borrower, the Applicable Margin to Revolving Loan shall be determined
based on Level 5. The provisions of this definition shall be subject to Section
2.4.(d).


(c)    In Section 1.1, the definition of "Maturity Date of Revolving Loan" is
deleted and the following is substituted in lieu thereof:


"Maturity Date of Revolving Loan" means October 20, 2019, as such date or dates
may be extended pursuant to Section 2.13.
(d)    Section 2.2(l) is deleted and the following is substituted in lieu
thereof:
Replacement Issuing Bank. In the event the original Issuing Bank can no longer
issue letters of credit, the Required Lenders shall designate a replacement
Issuing Bank, which shall be one of the Lenders capable of issuing letters of
credit and which replacement Issuing Bank shall consent to such designation as
an Issuing Bank.

3







--------------------------------------------------------------------------------




(e)    In Section 2.13, the definition of "Extension of Maturity Date" is
deleted and the following is substituted in lieu thereof:
"Extension of Maturity Date" means the option of Borrower to extend the Maturity
Date of Revolving Loan for twelve (12) months as long as: (a) a written request
from Borrower requesting the extension is received no later than three (3)
months prior to the expiration of the existing Maturity Date of Revolving Loan;
(b) no Event of Default exists at the time of the request or at the time of
expiration of the then existing Maturity Date of Revolving Loan; and (c)
Borrower pays and extension fee equal to twenty (20) basis point times the
aggregate of each Lender’s Revolving Commitment.
(f)    A new subsection shall be added at the end of Section 7.1 as follows:
(ab) FCPA. None of the Parent, the Borrower, any of the other Loan Parties, any
of the other Subsidiaries, or any other Affiliate of the Parent or the Borrower
(provided, however, such representation or warranty with respect to any Third
Party Affiliate is made to the best knowledge of the Parent and the Borrower):
(i) is in violation of the Foreign Corrupt Practices Act of 1977, as amended
(“FCPA”) and (ii) none of the proceeds from the Loan will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA.


(g)    Section 10.1(a) "Minimum Tangible Net Worth" is deleted in its entirety.
(h)    In Section 13.6(c) a new sentence shall be added at the end of that
Section which reads as follows:
Notwithstanding anything contained in the above Section (c) to the contrary, to
the extent the Lenders maintain the Register they are doing so in a
non-fiduciary capacity.
(i)    Section 13.6(g) shall be deleted and the following substituted in lieu
thereof:
No Registration. Each Lender agrees that, without the prior written consent of
the Borrower and the Administrative Agent, which consent shall not be
unreasonably withheld, conditioned, or delayed, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
(j)    In Section 13.7 a new subsection shall be added at the end of that
Section which reads as follows:

4







--------------------------------------------------------------------------------




(xii) amend to allow the issuance of any Letter of Credit with a expiry date
beyond the Maturity Date.
(k)    At the end of Section 13.8 a new sentence shall be added as follows:
The Borrower and the Parent acknowledge the Administrative Agent, the Issuing
Bank or the Lender may from time to time have economic interests that conflict
with those of the Borrower and the Parent.
(l)    EXHIBIT "E," FORM OF REVOLVING NOTE" is deleted and the Form of Revolving
Note attached as Exhibit "A" hereto is substituted in lieu thereof.
4.Upon Borrower's execution of this Modification Agreement, the Borrower shall
pay all fees and expenses incident to this Modification Agreement, including but
not limited to: (a) 25 basis points to each Lender based upon each Lender’s
Revolving Commitment; and (b) the Lenders’ attorneys' fees and recording costs.
5.The Borrower hereby authorizes and directs the Agent to take any action
necessary to conform the Loan Documents to the terms as herein modified and by
these presents accepts and confirms its liability under the Loan Documents with
the terms as herein modified.
6.All of the representations and warranties set forth in the Loan Agreement are
and remain true and correct on and as of the date of this Modification Agreement
with the same effect as though such representations and warranties had been made
on and as of this date (except for those representations and warranties which
were specifically made to be effective as of the Agreement Date, and which
representations and warranties otherwise remain true and correct as of the
Agreement Date).
7.The Borrower is in full compliance with all of the terms and provisions set
forth in the Loan Agreement and the other Loan Documents, and no Event of
Default as specified in the Agreement or the other Documents, nor any event
which, upon notice, lapse of time or both, would constitute an Event of Default
thereunder, has occurred and is continuing, and the effectiveness of this
Modification Agreement is conditioned on the foregoing.
8.The Borrower agrees that amendments to the Loan Agreement shall in no way
affect or otherwise release any collateral held by the Lenders as security for
the Loan Agreement and the other Loan Documents. The Borrower acknowledges and
agrees that any collateral held by the Lenders as such security shall continue
to secure the Loan Agreement and the other Loan Documents to the same extent and
in the same manner as if the foregoing modifications had not been effected.
9.The Borrower agrees that neither this Modification Agreement nor any other
document executed prior to the date of this Modification Agreement shall
constitute a waiver of any Event of Default or default or breach under the Loan
Agreement or any of the other Loan Documents or a waiver of any other rights and
remedies of the Agent and Lenders under the Loan Agreement, such other Loan
Documents or applicable law.

5







--------------------------------------------------------------------------------




10.In order to induce the Lenders to execute, deliver, and perform its covenants
under this Modification Agreement, Borrower further covenants, represents and
warrants to the Agent and the Lenders that:
(a)    This Modification Agreement is not being made or entered into with the
actual intent to hinder, delay, or defraud any entity or person, and, by
entering into this Agreement, the ability of Borrower to pay and to otherwise
perform its obligations to other creditors is materially enhanced.
(b)    This Modification Agreement is not intended by the parties to be a
novation, and, except as expressly modified herein, all terms, conditions,
rights and obligations as set out in the Loan Agreement and the other Loan
Documents are hereby reaffirmed and shall otherwise remain in full force and
effect as originally written and agreed.
(c)    No action or proceeding, including, without limitation, a voluntary or
involuntary petition for bankruptcy under any chapter of the Bankruptcy Code,
has been instituted or, to the knowledge of the Borrower, threatened by or
against the Borrower or any of its affiliates.
(d)    The execution of this Modification Agreement by the Borrower and the
performance by the Borrower of its obligations hereunder have been duly
authorized by all requisite company action, and will not violate or result in a
breach or constitute a default under any of the Borrower's organizational
documents or any agreements to which the Borrower is a party or by which it or
its property is bound.
11.The Borrower, the Agent and the Lenders hereby acknowledge and agree that
this Modification Agreement shall not (i) be construed to be a waiver of or
forbearance with respect to any breach, default or event of default that may
have occurred or may occur in the future under the Loan Agreement, or any of the
other Loan Documents (collectively, "Other Defaults"), or (ii) hinder, restrict
or otherwise modify the rights and remedies of the Agent or the Lenders
following the occurrence of any Other Defaults.
12.The Borrower, the Agent and the Lenders agree as follows:
(a)    Any default under this Modification Agreement will be an Event of Default
under the Loan Agreement.
(b)    Any future waiver, alteration, amendment or modification of any of the
provisions of this Modification Agreement shall not be valid or enforceable
unless in writing and signed by all parties, it being expressly agreed that this
Modification Agreement cannot be modified orally, by course of dealing or by
implied agreement. Moreover, any delay by the Agent or the Lenders in enforcing
its rights after a default or event of default shall not be a release or waiver
of the default or event of default and shall not be relied upon by the Borrower
as a release or waiver of the default.

6







--------------------------------------------------------------------------------






(c)    This Modification Agreement is be binding upon and inures to the benefit
of the parties hereto, their heirs, executors, administrators, successors, legal
representatives and assigns.
(d)    The headings in this Modification Agreement are for convenience of
reference only and shall not in any way affect the interpretation or
construction of this Modification Agreement. In the event any provision of this
Modification Agreement is determined to be unenforceable under applicable law,
such determination will not be deemed to affect the enforceability of the other
provisions of this Modification Agreement, and all such other provisions will
remain in full force and effect.
(e)    This Modification Agreement is deemed to be one of the Loan Documents.
13.THE BORROWER ACKNOWLEDGES AND AGREES THAT THERE ARE NO EXISTING OFFSETS,
DEFENSES OR COUNTERCLAIMS TO THE OBLIGATIONS OF THE BORROWER, AS SET FORTH IN
THE LOAN AGREEMENT OR IN ANY OF THE OTHER LOAN DOCUMENTS, AND THAT THE BORROWER
HAS NO EXISTING CLAIM FOR DAMAGES AGAINST THE AGENT OR THE LENDERS ARISING OUT
OF OR RELATED TO THE LOAN OR THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, AND, IF AND TO THE EXTENT (IF ANY) THAT THE BORROWER HAS OR MAY HAVE
ANY SUCH EXISTING CLAIM (WHETHER KNOWN OR UNKNOWN), THE BORROWER DOES HEREBY
FOREVER RELEASE AND DISCHARGE, IN ALL RESPECTS, THE AGENT AND THE LENDERS WITH
RESPECT TO SUCH CLAIMS.
14.The Borrower further agrees that all terms and conditions of the Loan
Agreement and Loan Documents shall remain in full force and effect except as
modified in the First Modification to Amended and Restated Loan Agreement dated
December 16, 2013 among the Borrower, the Lenders and others, the Second
Modification to Amended and Restated Loan Agreement dated January 16, 2015 among
the Borrower, the Lenders, and others and this Modification Agreement.
[ Continued on following page. ]



7







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Third Modification to Amended
and Restated Loan Agreement the day and year first above written.
 
BORROWER:
 
CBL & ASSOCIATES LIMITED PARTNERSHIP
 
 
 
 
By:
CBL Holdings I, Inc., its sole general partner
 
By:
 /s/ Farzana K. Mitchell
 
Name:
Farzana K. Mitchell
 
Title:
Executive Vice President and Chief
Financial Officer
 
 
 
 
PARENT:
 
 
 
CBL & ASSOCIATES PROPERTIES, INC., solely
for the limited purposes set forth in Section 13.22
 
By:
 /s/ Farzana K. Mitchell
 
Name:
Farzana K. Mitchell
 
Title:
Executive Vice President and Chief
Financial Officer



(Signatures Continued on Next Page)

S-1


 



--------------------------------------------------------------------------------




(Signature Page to Third Modification of Amended and Restated Loan Agreement)




 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
 
 
 
By:
 /s/ Gregory L. Cullum
 
Name:
Gregory L. Cullum
 
Title:
Senior Vice President





            
































(Signatures Continued on Next Page)

S-2


 



--------------------------------------------------------------------------------




(Signature Page to Third Modification of Amended and Restated Loan Agreement)
 
BRANCH BANKING AND TRUST COMPANY
 
 
 
 
By:
 /s/ Brad Bowen
 
Name:
Brad Bowen
 
Title:
Vice President









































(Signatures Continued on Next Page)



S-3


 



--------------------------------------------------------------------------------




(Signature Page to Third Modification of Amended and Restated Loan Agreement)


 
GOLDMAN SACHS BANK USA
 
 
 
 
By:
 /s/ Rebecca Kratz
 
Name:
Rebecca Kratz
 
Title:
Authorized Signatory







































(Signatures Continued on Next Page)



S-4


 



--------------------------------------------------------------------------------




(Signature Page to Third Modification of Amended and Restated Loan Agreement)


 
SYNOVUS BANK
 
 
 
 
By:
/s/ David W. Bowman
 
Name:
David W. Bowman
 
Title:
Director











































(Signatures Continued on Next Page)



S-5


 



--------------------------------------------------------------------------------




(Signature Page to Third Modification of Amended and Restated Loan Agreement)


 
TRUSTMARK NATIONAL BANK
 
 
 
 
By:
 /s/ Logan Welch
 
Name:
Logan Welch
 
Title:
Commercial Relationship Manager













































(Signatures Continued on Next Page)



S-6


 



--------------------------------------------------------------------------------




(Signature Page to Third Modification of Amended and Restated Loan Agreement)


 
WHITNEY BANK
 
 
 
 
By:
 /s/ Brian W. Callender
 
Name:
Brian W. Callender
 
Title:
Vice President



(Signatures Continued on Next Page)



S-7


 



--------------------------------------------------------------------------------




(Signature Page to Third Modification of Amended and Restated Loan Agreement)
Although Bank of America, N. A. is not a participant in the Revolving Loan it is
a participant in the Term Loan and is signing this Third Modification of Amended
and Restated Loan Agreement for the sole purpose of acknowledging that the
Minimum Tangible Net Worth covenant is being deleted per the terms of this Third
Modification of Amended and Restated Loan Agreement.


 
BANK OF AMERICA, N.A.
 
 
 
 
By:
 /s/ Kyle Erikson Workinger
 
Name:
Kyle Erikson Workinger
 
Title:
Vice President



(End of Signatures)

















































S-8


 



--------------------------------------------------------------------------------




EXHIBIT "A" TO THIRD MODIFICATION OF AMENDED AND RESTATED LOAN AGREEMENT
EXHIBIT E
FORM OF REVOLVING NOTE


REVOLVING CREDIT NOTE
THIS SENTENCE WILL BE DELETED IN THE NOTES FOR THE BANKS WHICH DID NOT
PARTICIPATE IN THE PRIOR LOAN: [This Revolving Credit note amends and replaces
that certain Revolving Credit Note dated _____________, 20__ in the original
principal sum of $_______________ from the undersigned payable to the order of
the below named Lender (the "Existing Note").]
$ ________________
 
Chattanooga, Tennessee
Dated as of ____________, 20__





On ___________, 20___ (the "Maturity Date"), unless sooner accelerated as
provided herein, the undersigned, CBL & ASSOCIATES LIMITED PARTNERSHIP, a
Delaware limited partnership (the "Borrower"), promises to pay to the order of
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, a national banking association having
a place of business in Chattanooga, Tennessee (the "Lender"), the principal sum
of _________ Million _________ Hundred Thousand and NO/100 Dollars
($________.00), value received, together with interest from date advanced until
paid, upon disbursed and unpaid principal balances, at the rate(s) hereinafter
specified, said interest being payable monthly on the fifth day of each month
commencing on ______________ 5, 20__, with the final installment of interest
being due and payable concurrently on the same date that the principal balance
is due hereunder.
This Note is a “Revolving Note” referred to in the Amended and Restated Loan
Agreement dated as of February 22, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among the
Borrower, Administrative Agent and the other financial institutions party
thereto and their assignees under Section 13.6. thereof, and is subject to, and
entitled to, all provisions and benefits thereof. Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Loan Agreement.
Subject to the limitations hereinafter set forth, each advance hereunder shall
bear interest on the outstanding principal amount thereof from and including the
first day of the Interest Period (hereinafter defined) to and including the last
day of such Interest Period at a rate per annum equal to the sum of (a) the
Applicable Margin to Revolving Loan, plus (b) the LIBOR Rate. "LIBOR Rate" shall
mean the independent index which is the London Interbank Offered Rate of
interest for an interest period of one (1) month, which appears on Bloomberg
page BBAM under the column heading “USD” on the day that is two (2) London
Business Days preceding the end of each Interest Period (the “Reset Date”).
“London Business Day” shall

E-1









--------------------------------------------------------------------------------




mean any day on which commercial lenders in London, England are open for general
business. If the LIBOR Rate, as defined above, is not available or is not
published for any Reset Date, then LIBOR Rate shall mean the per annum rate of
interest equal to the sum of the Base Rate plus one and ninety five hundredths
percent (1.95%) per annum, which rate shall become effective at the beginning of
the next Interest Period. As used herein "Interest Period" initially means from
the date of this Note through the end of the current month and then each
calendar month thereafter, with the LIBOR Rate adjusting based upon the grid
below:
The Applicable Margin to Revolving Loan shall mean the percentage rate set forth
in the table below corresponding to the level (each, a “Level”) into which the
Borrower’s Credit Rating then falls:


Level
Credit Rating
Applicable Margin to
Revolving Loan
(per annum)
1
A-/A3 or better
0.875%
2
BBB+/Baa1
0.925%
3
BBB/Baa2
1.00%
4
BBB/Baa3
1.20%
5
Lower than BBB-/Baa3
1.55%





Any change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 9.4.(l) of the Loan
Agreement that the Borrower’s Credit Rating has changed; provided, however, if
the Borrower has not delivered the notice required by such Section but the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware that the Borrower’s Credit Rating
has changed. During any period for which the Borrower has received three Credit
Ratings which are not equivalent, the Applicable Margin to Revolving Loan will
be determined by (a) the highest Credit Rating if the highest Credit Rating and
the second highest Credit Rating differ by only one Level or (b) the average of
the two highest Credit Ratings if they differ by two or more Levels (unless the
average is not a recognized Level, in which case the Applicable Margin to
Revolving Loan will be based on the Credit Rating one Level below the Level
corresponding to the highest Credit Rating). During any period for which the
Borrower has received only two Credit Ratings and such Credit Ratings are not
equivalent, the Applicable Margin to Revolving Loan will be determined by (i)
the highest Credit Rating if they

E-2









--------------------------------------------------------------------------------




differ by only one Level or (ii) the average of the two Credit Ratings if they
differ by two or more Levels (unless the average is not a recognized Level, in
which case the Applicable Margin to Revolving Loan will be based on the Credit
Rating one Level below the Level corresponding to the higher Credit Rating).
During any period for which the Borrower has received no Credit Rating from
Fitch, if the Borrower also ceases to have a Credit Rating from one of S&P or
Moody’s, then the Applicable Margin to Revolving Loan shall be determined based
on the remaining such Credit Rating. Notwithstanding any Credit Rating from
Fitch, during any period in which neither S&P nor Moody’s has provided a Credit
Rating corresponding to Level 4 or better to the Borrower, the Applicable Margin
to Revolving Loan shall be determined based on Level 5.
The annual interest rate for this Note is computed on a 365/366 basis; that is,
by applying the ratio of the annual interest rate over a year of 365/366 days,
as the case may be, multiplied by the outstanding principal balance, multiplied
by the actual number of days the principal balance is outstanding.
So long as no Event of Default or Default under the terms and provisions of the
Loan Agreement is continuing (and in the case of any borrowing subject to the
satisfaction of the conditions precedent to borrowing set forth in the Loan
Agreement) the Borrower may borrow, repay and reborrow up to the principal
amount of this Note.
In the event that the foregoing provisions should be construed by a court of
competent jurisdiction not to constitute a valid, enforceable designation of a
rate of interest or method of determining same, or if the LIBOR Rate or an
acceptable substitute rate is no longer published or is unavailable for any
reason, the indebtedness hereby evidenced shall bear interest at Administrative
Agent’s Base Rate. "Base Rate" means the base commercial rate of interest
established from time to time by Administrative Agent. The Base Rate is
currently _______________ percent (_____%) per annum.
This Note is secured by a Guaranty Agreement dated February 22, 2013, from CBL &
Associates Properties, Inc., as such Guaranty Agreement may be amended from time
to time.
All installments of interest, and the principal hereof, are payable for the
account of the Lender at the office of Administrative Agent, 701 Market Street,
Chattanooga, Tennessee 37402, or at such other place as the holder may designate
in writing, in lawful money of the United States of America, which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment.
Any amounts not paid when due hereunder (whether by acceleration or otherwise)
shall bear interest from the date due at the lesser of (a) Post-Default Rate or
(b) the maximum effective variable contract rate which it is lawful for the
holder hereof to charge.
For any payment which is not made within ten (10) days of the due date for such
payment, the Borrower shall pay a late fee, including without limitation loans
which are renewed

E-3









--------------------------------------------------------------------------------




more than ten (10) days after the due date even though the renewal may be dated
as of the past-due payment date. The late fee shall be equal to five percent
(5%) of the unpaid portion of the past-due payment.
Upon the occurrence of an Event of Default, then, in such event, the entire
unpaid principal balance of the indebtedness evidenced hereby together with all
interest then accrued, shall, at the absolute option of the Lender, at once
become due and payable, without demand or notice, the same being expressly
waived.
If this Note is placed in the hands of an attorney for collection, by suit or
otherwise, or to protect the security for its payment, or to enforce its
collection, or to represent the rights of the Lender in connection with any loan
documentation executed in connection herewith, or to defend successfully against
any claim, cause of action or suit brought by the Borrower, the Parent or any
other Loan Party against the Lender, the Borrower shall pay on demand all costs
of collection and litigation (including court costs), together with a reasonable
attorney's fee.
The Borrower and any endorsers or guarantors hereof waive protest, demand,
presentment, and notice of dishonor, and agree that this Note may be extended,
in whole or in part, without limit as to the number of such extensions or the
period or periods thereof, without notice to them and without affecting their
liability hereon.
It is the intention of the Lender and the Borrower to comply strictly with
applicable usury laws; and, accordingly, in no event and upon no contingency
shall the Lender ever be entitled to receive, collect, or apply as interest any
interest, fees, charges or other payments equivalent to interest, in excess of
the maximum rate which the Lender may lawfully charge under applicable statutes
and laws from time to time in effect; and in the event that the holder hereof
ever receives, collects, or applies as interest any such excess, such amount
which, but for this provision, would be excessive interest, shall be applied to
the reduction of the principal amount of the indebtedness hereby evidenced; and
if the principal amount of the indebtedness evidenced hereby, and all lawful
interest thereon, is paid in full, any remaining excess shall forthwith be paid
to the Borrower, or other party lawfully entitled thereto. In determining
whether or not the interest paid or payable, under any specific contingency,
exceeds the highest rate which Lender may lawfully charge under applicable law
from time to time in effect, the Borrower and the Lender shall, to the maximum
extent permitted under applicable law, characterize any non-principal payment as
a reasonable loan charge, rather than as interest. Any provision hereof, or of
any other agreement between the Lender and the Borrower, that operates to bind,
obligate, or compel the Borrower to pay interest in excess of such maximum rate
shall be construed to require the payment of the maximum rate only. The
provisions of this paragraph shall be given precedence over any other provision
contained herein or in any other agreement between the Lender and the Borrower
that is in conflict with the provisions of this paragraph.
No recourse shall be had, whether by levy or execution or otherwise, for the
payment of any obligations due or for any claim under this Note against any of
Borrower's principals, shareholders, officers, directors, agents, trustees,
advisors or employees, except with respect to

E-4









--------------------------------------------------------------------------------




(i) CBL & Associates Properties, Inc. under any Guaranty Agreement dated
February 22, 2013, as amended from time to time, and for any failure to abide by
sections of the Loan Agreement applicable to it, and (ii) any Material
Subsidiary under any Guaranty Agreement dated after the date hereof, as amended
from time to time.
This Note shall be governed and construed according to the statutes and laws of
the State of Tennessee from time to time in effect, except to the extent that
Section 85 of Title 12 of the United States Code (or other applicable federal
statue) may permit the charging of a higher rate of interest than applicable
state law, in which event such applicable federal statute, as amended and
supplemented from time to time shall govern and control the maximum rate of
interest permitted to be charged hereunder; it being intended that, as to the
maximum rate of interest which may be charged, received, and collected
hereunder, those applicable statutes and laws, whether state or federal, from
time to time in effect, which permit the charging of a higher rate of interest,
shall govern and control; provided, always, however, that in no event and under
no circumstances shall the Borrower be liable for the payment of interest in
excess of the maximum rate permitted by such applicable law, from time to time
in effect.
CBL Holdings I, Inc., Borrower’s sole general partner, its successors and
assigns shall not be personally liable for the payment of this Note except to
the extent set forth in Section 13.21 of the Loan Agreement.
The principal amount of this Note may be prepaid in whole or in part at any
time, and from time to time without penalty or premium.
THIS PARAGRAPH WILL BE DELETED IN THE NOTES FOR THE BANKS WHICH DID NOT
PARTICIPATE IN THE PRIOR LOAN: This Note is an amendment to and replacement of
the Existing Note. All references herein to the “Note” shall collectively refer
to this Revolving Credit Note. The execution and delivery of this Note does not
constitute payment, cancellation, satisfaction, discharge, release or novation
of the Existing Note.
To the extent there is a conflict between the terms of this Note and the terms
of the Loan Agreement, the Loan Agreement shall govern and control.
(Signatures on Next Page)

E-5









--------------------------------------------------------------------------------




[Signature Page to Revolving Credit Note]


 
BORROWER:
 
CBL & ASSOCIATES LIMITED PARTNERSHIP
 
By:
CBL Holdings I, Inc., its sole general partner
 
By:
 
 
Name:
Farzana K. Mitchell
 
Title:
Executive Vice President and Chief
Financial Officer





STATE OF TENNESSEE:
COUNTY OF HAMILTON:


Personally appeared before me, ________________________, a Notary Public in and
for said State and County duly commissioned and qualified, Farzana K. Mitchell,
with whom I am personally acquainted (or proved to me on the basis of
satisfactory evidence), and who, upon oath, acknowledged that she executed the
within instrument for the purposes therein contained, and who further
acknowledged that she is the Executive Vice President and Chief Financial
Officer of CBL Holdings I, Inc. (the "Constituent"), the sole general partner of
CBL & Associates Limited Partnership, a Delaware limited partnership (the
"Borrower") and is authorized by the Borrower or by its Constituent, the
Constituent being authorized by the Borrower, to execute this instrument on
behalf of the Borrower.
WITNESS my hand, at office, this ____ day of ______________, 20____.


 
 
 
 
 
 
Notary Public
 
 
 
 
 
 
 
My Commission Expires:
 
 
 
 
 
 
 
 
 
 
 
 
(Notary Seal)
 
 
 
 






E-6







